EXHIBIT 10.15b

 

AMENDMENT NO. 2

Effective November 16, 2010

TO THE PMI GROUP, INC.

ADDITIONAL BENEFIT PLAN

(September 1, 2007 Restatement)

 

THE PMI GROUP, INC., having adopted The PMI Group, Inc. Additional Benefit Plan
(the “Plan”) effective as of February 18, 1999, and amended and restated the
Plan in its entirety effective as of September 20, 2006, and further amended and
restated the Plan in its entirety effective as of September 1, 2007, and having
further amended the restated Plan as of November 20, 2008, hereby amends the
restated Plan as follows:

 

1. Effective as of November 16, 2010, the phrase “or as soon as administratively
practicable thereafter” is deleted from each place that it appears in the Plan.

 

IN WITNESS WHEREOF, The PMI Group, Inc., by its duly authorized officer, has
executed this Amendment No. 2 to the restated Plan as of the date specified
below.

 

   

THE PMI GROUP, INC.

Date: November 18, 2010

   

By:

 

/s/ Charles F. Broom

     

Charles Broom

     

Senior Vice President, Human Resources